           Case 3:20-cv-00534-JBA Document 164 Filed 07/16/20 Page 1 of 2
                                UNITED STATES DISTRICT axJRT
                               FOR THE DISTRICT OF CDNNECT'ICUT


TRE MCPHERSON EI' AL.,

           v.                                      Civil No. 3:20-CV-0534   (JBA)


NED LAMONT ET AL.,
                                                   July 7,2020



                          D:ocLIIRI\Nr' S MJTION IN 0Pro8ITION '10 BE

                     NAMED AS A ME1IBER IN THE AOOVE CLASS AC.r.IOO
                                  Per F.R.P. 23(c)(2)(A)(B)

                 :1P.Zt/08V9
1. I   1-w,z;e 8os1-? ,    hereafter declarant, am over the age of 18 and
       /
competent o state the matters herein this motion/declaration

2. The declarant is an incarcerated inmate, housed at the MacDougall

Correctional Institution in Suffield, Ct.
3. On June 23,2020 the declarant was tested for COVID-19 at the facility
4. The declarant was contemporaneously provided with one page of information

regarding the above cited class action suit entitled "NorICE TO THE CLASS

OF SEITLEMENT AGREEMENT" (declarant is devoid of the document number)

5. This notice does not show all the terms and conditions of the agreement

6. Upon further review of the agreement entitled "MODIFIED SEITLEMENT
AGREEMENT AND GENERAL RELEASE" dated June 26,2020 (the declarant is devoid

of the document number as it was not provided to him), the declarant found

this to be an uncosciousable contract
7. The declarant finds this to be an unconsciousable contract as a whole
and particularly disagrees with id. section (H) "GENERAL RELEASE OF CLAIMS"

pgs 8-11 and section (J) "CLASS CERTIFICATION AND STIPULATED DISMISSAL"

Pgs. 11-14
        Case 3:20-cv-00534-JBA Document 164 Filed 07/16/20 Page 2 of 2

REQUEST FOR RELIEF:




WHEREFORE, The declarant   1y,ro,1e Ros,~                    , moves this court for an order

to exclude him as a   member   to this class action suit as provided by
F.R.P. 23 (c)(2)(A)(B)




                                    ·-ry
                                /
                                           l'CNl£        F; -,51'/
                               MCI 1153 East St. South

                                    Suffield ct. 06080




                                              ORDER

                                    GRANTED         II    DENIED

WITH THE FOLLOWING ORDERS:




                               Judge,
                                        --------

                                        VERIFICATION
A copy of the foregoing motion was sent o all parties of the record via

E-File on July   ,2020


                                    1Wl£:fui ~'-                     #- ,2f6 cf'(9
                                    r                    n
                                     "1JtoYJL-           f-?5./9-
                               MCI 1153 east St. South
                                    Suffield Ct. 06080
